Citation Nr: 0918789	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-36 708	)	DATE
	)
	)


THE ISSUE

Whether the attorney is entitled to a higher contingency fee.

(The issue of the validity of the creation of an overpayment 
to the surviving spouse in the amount of $12,795 is addressed 
in separate decision.)


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from May 1980 to August 1982.  
The Veteran died in September 1994.  The appellant in this 
fee appeal is the attorney who represented the Veteran's 
surviving spouse in a claim for benefits.  

The attorney has also requested, in April 2009 correspondence 
to the Board, that the matter of the calculated overpayment 
to the Veteran's surviving spouse, which is addressed in a 
separate decision, be expeditiously decided.  To the extent 
that the matter of the payment to the surviving spouse 
affects the calculation of the attorney fees at issue in this 
decision, the Board notes that the matter of the overpayment 
to the surviving spouse is addressed in a separate decision.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 fee decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The appeal for a higher award for 
attorney fees was Remanded by the Board in 2005 and in 2008.


FINDINGS OF FACT

1.  The Veteran's surviving spouse was not entitled to 
receive benefits apportioned to the Veteran's children A. and 
F., as those children were not in the custody of the 
Veteran's surviving spouse.  

2.  No fee agreement was filed between the attorney and the 
Veteran's children A. and F., who were not in the custody of 
the surviving spouse, nor did the attorney, represent the 
custodian of A., a minor.  


CONCLUSION OF LAW

The appellant is not entitled to fees for attorney services 
from monthly, recurring benefits paid to the Veteran's widow 
except where the payment is for retroactive benefits, and the 
appellant is not entitled to attorney fees based on payment 
of benefits apportioned to the Veteran's children A. and F., 
who were not in the custody of the surviving spouse who 
entered into the fee agreement with the appellant.  
38 U.S.C.A. § 5904(d) (West 2002); 38 C.F.R. § 20.609 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The attorney who brings this appeal entered into a fee 
agreement with the Veteran's surviving spouse.  There is no 
dispute about certain essential facts.  The fee agreement 
between the Veteran's surviving spouse and the appellant met 
the statutory requirements for payment of a fee from past-due 
benefits to the surviving spouse.  There is no dispute that 
the surviving spouse received past-due benefits from the date 
of her claim in 1994 through December 2002, when the Board 
issued a favorable decision on her claim.  The attorney was 
paid $22,820.00 under a fee decision issued in January 2003.  
That fee was based on retroactive benefits calculated through 
January 31, 2003.  The fee was later corrected to reflect 
that the retroactive payment extended only through December 
31, 2002.  The attorney did not object to this correction.

The calculation of past-due benefits to the surviving spouse 
included the amount to which she was entitled through 
December 2002, increased by the amount allowed because she 
had three dependent children, C., J., and S., during a 
portion of the period during which the past-due benefits 
accrued.  (Her children reached age 18 in 1995, 1998, and 
2001.)  The claims file reflects that the Veteran's surviving 
spouse received payment of monthly, recurring compensation 
benefits for January 2003 and monthly thereafter.  

The Veteran's surviving spouse was his second wife.  The 
Veteran had two children, A. and F, who remained in the 
custody of the Veteran's first wife after the Veteran and his 
first wife divorced.  Apportioned benefits were paid to A. 
and to F.  An overpayment of benefits to the Veteran's 
surviving spouse was created when F.'s apportionment check 
was erroneously mailed to and negotiated by the surviving 
spouse.  The surviving spouse repaid that overpayment when 
notified that she was not entitled to F.'s apportioned 
benefit.

The appellant in this appeal, the attorney who represented 
the Veteran's surviving spouse, contends that his fee should 
be based on the total amount of benefits the surviving spouse 
would have received if children A. and F. had not been 
entitled to a portion of those benefits.  The calculation of 
the attorney's fee was based solely on the retroactive 
benefits paid to the surviving spouse.  The fee calculation 
did not include approximately $35,000 in benefits which were 
awarded to the Veteran's children A. and F.  The appellant 
argues that the apportioned benefits, which the surviving 
spouse would have received if A. and F. had not be entitled 
to apportionment, should be considered in the calculation of 
the fees owed to him.

There is no dispute as to the fact that the Veteran's first 
wife did not enter into a representation or fee agreement 
with the appellant on behalf of the Veteran's children A. and 
F.  The Board notes that F. reached age 18 during the 
pendency of the surviving spouse's claim.  F. did not enter 
into a fee agreement with the appellant.  This fact is also 
not in dispute.  


Duties to the claimant

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court has held that VA's duties 
to notify and assist do not apply to cases where, as here, 
the applicant is not seeking benefits under Chapter 31 of 
Title 38 of the United States Code, but rather is seeking a 
decision on how those benefits will be distributed under 
another Chapter (in this case, Chapter 59).  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).

Nevertheless, the attorney in this case has been afforded 
notice of applicable law and assistance.  He was provided a 
Statement of the Case (SOC) that advised him of the reasons 
and bases for the fee decision and provided him with the full 
text of the appropriate regulations.  The attorney was 
afforded an appropriate opportunity to respond before the 
case was presented to the Board for adjudication.  As noted 
above, the Board has previously Remanded the appellant's 
claim for a higher fee in 2005 and in 2008.

Analysis

The law and regulations pertaining to attorney representation 
have changed since the appellant's fee was awarded in January 
2003.  However, the current regulations are not applicable 
before the effective date of the revision.  The current 
regulations were not in effect in January 2003, and are not 
applicable to this claim.  

Under the regulations in effect in January 2003, a claimant 
could enter into a fee agreement in which payment was made 
directly to the attorney by VA out of past-due benefits.  VA 
was authorized to honor such an agreement only if the 
following conditions were met: (i) the total fee payable 
(less expenses) did not exceed 20 percent of the past-due 
benefits awarded; (ii) the amount of the fee was contingent 
on whether or not the claim is resolved in a manner favorable 
to the appellant; and, (iii) the award of past-due benefits 
resulted in a cash payment to a claimant or appellant from 
which the fee could be deducted.  38 C.F.R. § 20.609(h)(1) 
(2003).

As indicated, the provisions of the Veteran's fee agreement 
with the Veteran's surviving spouse was found to satisfy the 
conditions of 38 C.F.R. § 20.609(h)(1).  That regulation 
provided that, unless otherwise provided in the fee agreement 
between the claimant or appellant and the attorney-at-law, 
the attorney-at-law's fees were to be determined on the basis 
of the total amount of the past-due benefits even though a 
portion of those benefits may have been apportioned to the 
claimant's or appellant's dependents.  38 C.F.R. § 
20.609(h)(3)(ii).  

Therefore, the appellant argues, his fee must be calculated 
on the basis of all benefits awarded in this case, totaling 
more than $140,000, rather than on the $112,387 awarded to 
the surviving spouse.  Nevertheless, the regulations preclude 
payment of attorney's fee except where there is an award of 
past-due benefits.  When the regulatory scheme governing 
attorney fees is reviewed as a whole, it is clear that the 
regulations do not authorize VA to withhold more than 20 
percent of the award to the surviving spouse to pay the 
attorney as if the amount apportioned to A. and F. were 
included in the surviving spouse's award.  

As noted above, the benefits to the surviving spouse which 
were considered in the calculation of the attorney's fee 
included the amount to which she was entitled because she had 
three dependent children.  38 C.F.R. § 20.609(h).  However, 
the governing regulations do not allow the appellant to 
charge the surviving spouse for benefits awarded to the 
Veteran's children A. and F., since A. and F. were not in the 
custody of the surviving spouse and the surviving spouse had 
no legal authority or obligation to act on behalf of children 
A. and F.  In the absence of a fee agreement between the 
appellant and A. or F. or a person authorized to act for A. 
or F., the attorney has no legal basis for charging a fee for 
the awards to A. and F., even though the appellant's efforts 
resulted in determinations favorable to A. and F.  

The Board recognizes the accuracy of the appellant's 
contention that, if A. and F. had not been awarded 
apportioned benefits, the amount of benefits awarded to the 
surviving spouse would have increased and the attorney would 
have been entitled to a higher fee.  Nevertheless, the 
calculation of the attorney's fee for representation of the 
surviving spouse cannot include benefits apportioned to 
individuals who were not the surviving spouse's dependants, 
because the surviving spouses was not entitled to receive an 
award of any retroactive payment which included benefits to 
A. or F.  

The governing statute, as in effect in 2002, when the 
attorney fee was awarded, and in 2003, when the attorney fee 
was paid, make it clear that attorney fees can only be 
calculated based on retroactive benefits "awarded" to the 
individual represented by the attorney.  38 U.S.C.A. 
§ 5904(d)(1) (West 2002).  The statute, and implementing 
regulations, do not allow attorney fees on payments which 
might have been awarded to the individual represented, but 
were not.   

In particular, the regulation at 38 C.F.R. § 20.609(h)(3)(ii) 
which discuss apportioned benefits due to a claimant's or 
appellant's dependants must be read in light of the entire 
regulatory scheme applicable to attorney fees.  38 C.F.R. 
§ 20.609(c), which defines the circumstances under which a 
fee may charged for representation, limits fees to 
circumstances in which the attorney's representation has been 
requested and reduced to writing.  38 C.F.R. § 20.609(g).

Based on the evidence and this analysis, the Board finds the 
RO properly awarded attorney's fees representing 20 percent 
of the past-due compensation benefits awarded to the 
attorney's client, the surviving spouse, based on the 
December 2002 award.  The apportioned benefits for F. 
erroneously mailed to and negotiated by the surviving spouse, 
but to which she was not entitled, were never "awarded" to 
the surviving spouse, as a matter of law.  The benefits 
erroneously mailed to the surviving spouse which were awarded 
to F. cannot, as a matter of law, be considered in the 
calculation of the attorney fees paid to the appellant for 
his representation of the surviving spouse.    

The attorney has no legal entitlement to collect a higher fee 
from the surviving spouse on the basis that the award to her 
could have been higher if the Veteran had no minor children 
entitled to benefits.  The attorney has no legal entitlement 
to collect a fee from child A or child F. or an individual 
acting on their behalf since there was no written fee 
agreement for representation of those individuals.  The 
provisions regarding resolution of reasonable doubt are not 
applicable, since the facts are not in dispute, and 
resolution is a matter of statutory and regulatory 
interpretation.  38 U.S.C.A. § 5107.  The appeal for a higher 
contingency fee in this case must be denied.  



ORDER

The appeal for a contingency fee in excess of $22,469.47 is 
denied.  



                    
_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


